Citation Nr: 1010624	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-23 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as a sinus and allergy condition.

2.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1989 to June 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The Veteran had a hearing before the Board in 
February 2009 and the transcript is of record.

The case was brought before the Board in March 2009, at which 
time the claims for service connection for hearing loss and 
tinnitus were reopened, and those claims, along with the 
allergic rhinitis claim, were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him VA 
examinations. The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's chronic rhinosinustitis has been medically 
attributed to his military service.

2.  The Veteran does not currently have right ear hearing 
loss.

3.  The Veteran's left ear hearing loss pre-existed his 
military service and the medical evidence does not show his 
hearing loss was aggravated beyond the natural progression by 
any incident of his military service.

4.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's tinnitus has been medically attributed to his 
military service.


CONCLUSIONS OF LAW

1.  The Veteran's allergic sinusitis was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

2.  The Veteran's bilateral sensorineural hearing loss was 
not aggravated or incurred by active military service, nor 
may it be presumed to have occurred therein.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

3.  The Veteran's tinnitus was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in December 2005, March 2006, October 
2006 and May 2009.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The 2006 and 
2009 letters explained how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded medical examinations to obtain an 
opinion as to whether his sinusitis, hearing loss and 
tinnitus can be directly attributed to service.  Cf. Duenas 
v. Principi, 18 Vet. App. 512, 517 (2004).  With respect to 
the Veteran's hearing loss claim, further examination or 
opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.  The other claims, as will 
be discussed below, are granted in this decision so further 
examination is also not needed.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss may be established based on a 
legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable because, 
as will be explained in more detail below, the Veteran does 
not currently have right ear hearing loss and his left ear 
hearing loss pre-dated his military service thus rendering 
the statutory presumption inapplicable. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges his sinus and allergy problems are due to 
in-service inhalation of toxic smoke and fumes while serving 
in Operation Desert Storm in Kuwait.  He believes his hearing 
loss and tinnitus are a result of noise trauma incurred while 
in combat serving as a rifleman.

The Board notes the Veteran's DD-214 confirms the Veteran 
received awards indicative of combat, to include a combat 
action ribbon.  He also served as a rifleman and was awarded 
a rifleman expert badge.  The Veteran's service records, 
moreover, further confirm the Veteran was a member of 
Operation Desert Storm and "was exposed to hazardous 
hydrocarbons during operation in the Al-Wafra and Al-Burguan 
oil fields in the eminate of Kuwait during the time period of 
24 Feb. 91 - 03 Mar. 91." 

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder. See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

In this case, given the nature of the Veteran's service, as 
confirmed by his personnel records, the Board concedes his 
noise trauma and exposure to hazardous toxins during military 
service.  The evidence, however, must still establish by 
competent medical evidence tending to show a current 
disability and a nexus between his claimed disabilities and 
those service events. See Gregory v. Brown, 8 Vet. App. 563, 
567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 
(1999). 

Further, the Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he 
is competent to discuss his current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).



Allergic Rhinitis

Again, the Veteran alleges he currently has sinus and allergy 
problems as a result of inhaling toxic chemicals while 
stationed in Kuwait during Operation Desert Storm.

The RO denied the Veteran's claim finding the Veteran's 
allergies pre-existed his military service and was not 
aggravated during service beyond the natural progression of 
the disease.  The Veteran, on appeal, denies the condition 
pre-existed service.  

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

In this case, the Veteran's service treatment records never 
indicate a specific diagnosis of rhinitis, sinusitis or any 
other chronic allergy or sinus disability.  The Veteran's 
entrance examination, moreover, is completely silent as to 
any findings or self-reported sinus or allergy conditions.  
Accordingly, the Veteran is entitled to the presumption of 
soundness at the time of service enrollment. See 38 C.F.R. § 
3.304(b). 

During the Veteran's service, he was treated in 1991 and 1993 
for upper respiratory infections, he was also hospitalized 
for a collapsed lung in May 1990, an injury which occurred 
when the Veteran jumped out of a helicopter.  The Veteran's 
URIs and collapsed lung all resolved prior to separation from 
the military according to the treatment records.  On 
separation in May 1995, however, the Veteran self-reported 
lifelong problems with frequent sinus drainage and post nasal 
drip.  No chronic disability or diagnosis was rendered at 
that time.

It appears the RO accepted the "lifelong" notation on the 
Veteran's separation examination as adequate evidence 
rebutting the presumption of soundness.  The Board disagrees.  
While it may be true the Veteran suffered with lifelong 
problems with sinus drainage and post-nasal drip, the Veteran 
was not actually diagnosed with any chronic sinus disability 
prior to his military service.  Accordingly, the Board 
concludes the presumption of soundness attaches.

After service, the Veteran sought medical treatment for 
complaints of shortness of breath, headaches and congested 
drainage as early as August 1995, a mere two months after 
service.  At that time, the Veteran underwent a Persian Gulf 
Exam where he complained of, among other things, headaches 
and a history of colds and flu.  The Veteran was afforded a 
VA examination in November 1995 where the Veteran complained 
of shortness of breath and headaches.  He believed at that 
time that his symptoms were associated with his in-service 
collapsed lung or exposure to the toxins in Kuwait.  On 
examination, however, the VA physician found no abnormality 
with the Veteran's nose, sinuses, mouth, throat or chest.  
Chest x-rays at that time were normal, but the tests did 
reveal small airways dysfunction. 
In October 1996, the Veteran sought medical care specifically 
for congestion, drainage, and sore throat.  

From almost immediately after service, the Veteran's VA 
outpatient treatment records consistently show periodic 
complaints of sinus problems.  More recent private treatment 
records from 2008 and 2009 indicate diagnoses of sinusitis 
and allergic rhinitis.

The Veteran was afforded a VA examination in March 2006 where 
the examiner noted the Veteran's military history and current 
complaints.  The examiner diagnosed the Veteran with allergic 
rhinitis and after reviewing the claims folder, opined that 
the Veteran's diagnosis "is less likely than not related to 
his military service or aggravated beyond its normal 
progression during service."  The examiner found the 
likelihood of a nexus to service doubtful in light of the 
fact that the Veteran's in-service URIs resolved without 
complications or residuals and the fact that the records were 
silent as to any sinus drainage or sinus problems on any 
other physical prior to the 1995 separation examination.  

The Board finds the examination incomplete and inconsistent.  
On the one hand, the examiner seems to be implying the 
Veteran did not incur a chronic sinus problem in the military 
because no chronic diagnosis was ever rendered, but on the 
other hand concludes the Veteran's current allergic rhinitis 
was not aggravated beyond its normal progression during the 
service.  This aspect of the examiner's opinion 
inconsistently implies there may have been a chronic 
condition in the military, but it was not aggravated therein.  

Also, the mere conclusion that the Veteran did not incur a 
chronic disability during his military service is not fatal 
to a service connection claim.  That is, even if a chronic 
condition was not shown during service, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology or under 38 C.F.R. § 3.303(d) if 
the evidence shows a disease first diagnosed after service 
was incurred in service.  

Where a chronic condition is not diagnosed during military 
service, the pertinent inquiry becomes whether the Veteran's 
current chronic condition can be associated with any incident 
of his military service.  The examiner opined to the 
negative, but did not address the medical evidence and the 
Veteran's complaints of continuity of symptomatology after 
service.  Indeed, the Veteran had consistent complaints of 
sinus problems shortly after separation from the military.  
The examiner also did not address the relevance, if any, of 
the Veteran's confirmed exposure to in-service toxins in 
Kuwait.  Rather, the discussion was limited to his in-service 
treatment and one subsequent VA examination conducted in 
November 1995.  The Board notes the examiner indicates the 
entire claims folder was reviewed, but the actual opinion 
rendered does not reconcile all the important aspects of the 
Veteran's claim.

The Veteran was afforded another VA examination in June 2009 
where the examiner diagnosed the Veteran with chronic 
rhinosinusitis opined to be "as likely as not...related to the 
in-service exposure to hazardous hydrocarbons from February 
1991 to March 1991."  In rendering the opinion, the 2009 
examiner noted the Veteran's contentions, reviewed the claims 
folder, and reviewed the 2006 examination.  The opinion was 
also based on a thorough examination with diagnostic tests.

The June 2009 examiner did not offer much rationale for the 
opinion rendered, but from the report as a whole, it is clear 
the examiner noted and considered the Veteran's in-service 
treatment, in-service toxin exposure and post-service 
treatment.  

The Veteran's sinus condition was clearly not diagnosed until 
after his military service.  While it is possible his sinus 
and allergy complaints predated his military service, the 
Veteran is entitled to the presumption of soundness as 
explained in more detail above.  This finding cuts against 
the March 2006 examiner's opinion who appeared to be 
operating under the assumption that the Veteran's condition 
pre-dated his military service.  The June 2009 examiner, 
however, offers little rationale as to the positive opinion 
rendered.

At the very least, the Board finds the evidence is in 
relative equipoise and as such the Veteran is entitled to the 
benefit of the doubt.  As such, service connection for 
chronic rhinosinusitis is granted.

Hearing Loss and Tinnitus

The Veteran alleges his hearing loss and tinnitus are due to 
in-service noise trauma incurred in combat.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Impaired hearing will be considered a disability for 
VA purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels or more; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385.

As explained above, the Board concedes the Veteran was 
exposed to in-service noise trauma.

The RO denied the Veteran's claims here, in part, finding the 
Veteran's left ear hearing loss pre-existed his military 
service and was not aggravated beyond its natural progression 
therein.  The Veteran, during his hearing before the Board 
testified that he never noticed hearing loss prior to his 
military service and was very distracted during his military 
entrance examination.  He believes any noted hearing loss at 
that time was in error.  Rather, he contends he first noticed 
both hearing loss and tinnitus after returning from Kuwait in 
1991.  

As noted above, a veteran who served during wartime service 
after December 31, 1946, is presumed to be in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 
1137 (West 2002).  The presumption of soundness, however, 
attaches only where there has been an induction medical 
examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, unlike sinusitis, the Veteran's June 1989 
entrance examination does indicate a finding of left ear 
high-frequency hearing loss, albeit mild.  The Board has 
considered the Veteran's contention that he was distracted 
during the test and, therefore, the finding is in error.  The 
Veteran's hearing, however, was tested multiple times 
throughout his military service, to include 1989, 1991, and 
1995 on separation, with virtually identical results.  At all 
times, the Veteran's right ear hearing was within normal 
limits and the Veteran's left ear exhibited mild high-
frequency hearing loss.  Again, the audiometric findings 
throughout time were virtually identical.  The Board does not 
doubt the Veteran did not notice his hearing loss prior to 
his military service, but the medical evidence clearly shows 
the Veteran entered the military with pre-existing left ear 
hearing loss.  The presumption of soundness does not attach 
as to the Veteran's left ear hearing loss, but does attach 
with respect to the Veteran's right ear and tinnitus claims. 

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

With respect to the Veteran's left ear hearing loss, then, 
the crucial inquiry here is whether there is medical evidence 
that the Veteran's pre-existing left ear hearing loss was 
permanently aggravated beyond natural progression due to any 
incident of the Veteran's military service, to include noise 
trauma. With regard to his right ear hearing loss and 
tinnitus claims, however, the crucial inquiry here is whether 
the Veteran currently has right ear hearing loss and tinnitus 
caused by his military noise exposure service or any other 
incident of his military service.  

Aside from the in-service audiological testing, the Board 
finds noteworthy that the service treatment records are 
silent to any actual complaints or treatment for hearing loss 
or tinnitus during his military service.  

Again, the Veteran does not believe he entered the military 
with any hearing problems, but the objective findings 
indicate he did in fact have some high-frequency hearing loss 
of the left ear upon entering the military.  His separation 
examination indicates virtually identical findings and, 
therefore, is not reflective of a "worsened" disability.  

The Veteran alleges he suffered with hearing loss and 
tinnitus since his military combat service.  After service, 
the Veteran's Persian Gulf War examination dated August 1995, 
a mere two months after separation from service, indicates 
the Veteran's complaints of hearing loss since 1991.  Hearing 
loss is also listed as a diagnosis, although, it should be 
noted no specific audiological findings are indicated.  The 
Veteran did not, at that time, complain of tinnitus. 

After service, the Veteran worked mainly as a full time 
student.  He further submitted statements from various family 
members indicating the Veteran was never exposed to 
occupational or recreational noise exposure and did not 
appear to have hearing loss prior to his military service.

The Veteran was afforded a VA examination in March 2006 where 
the examiner noted the Veteran's military noise trauma and 
the lack of occupational and recreational noise exposure.  On 
examination, the examiner found the Veteran's right ear 
hearing to be within normal limits.  The left ear 
demonstrated normal to moderately severe sensorineural 
hearing loss.  The audiological findings were similar to his 
military service in that the Veteran's left ear hearing loss 
was confined to high frequency only.  With regard to 
etiology, the examiner opined as follows:

[The Veteran] was documented as having a hearing 
loss in his left ear upon entrance into service.  
Various audiological evaluations revealed that 
hearing remained stable in his left ear during 
military service.  Therefore, the hearing in his 
left ear was not caused by or aggravated by 
military noise exposure.  Tinnitus in his right 
ear cannot be attributed to a hearing loss and 
therefore is not caused by or the result of 
military service.  The tinnitus in his left ear is 
secondary to his hearing loss, which is also not 
caused by military exposure.  

In rendering the opinion, the examiner reviewed the claims 
folder and conducted a thorough examination.  

In support of his claim, the Veteran submitted a medical 
statement and audiological examination conducted by a private 
physician, Dr. Brubaker.  In a January 2009 opinion, Dr. 
Brubaker opined as follows: 

I can say with certainty, that the patient's noise 
exposure during combat experience has played a 
significant role in his continued hearing loss and 
tinnitus development.  Even though he did have 
some hearing loss prior to his combat experience, 
the patient's progressive hearing loss is most 
assuredly due to his combat noise experience. 

Initially, the Board notes Dr. Brubaker's November 2008 
examination was included with the opinion.  Within the 
private examination report, Dr. Brubaker diagnosed the 
Veteran with "asymmetric" hearing loss, finding the 
Veteran's right ear hearing to be within normal limits.  With 
respect to his left ear, Dr. Brubaker notes the Veteran's 
hearing loss begins at high frequencies, similar to the 
findings in service.  Although Dr. Brubaker concludes the 
Veteran's hearing loss has progressed because of his military 
service, his opinion is not supported by the accompanied 
private examination report indicative of findings similar to 
the Veteran's hearing during military service, over ten years 
prior. 

In light of the private medical opinion, however, the Veteran 
was afforded another VA examination in June 2009. With 
respect to hearing loss, the examiner diagnosed the Veteran 
with left ear hearing loss, finding right ear hearing within 
normal limits.  With regard to etiology, the examiner 
considered both the March 2006 examination and the January 
2009 private opinion, but found the Veteran's hearing loss 
"less likely than not related to active duty military 
service."  Specifically, the June 2009 examiner noted:

...objective tests performed at enlistment, during 
active duty and at the time of separation from 
active duty are all consistent and do not indicate 
any significant change in hearing thresholds, and 
most importantly, show no change or progression in 
hearing loss during active duty.

With respect to tinnitus, however, the examiner noted 
"...tinnitus is highly correlated with noise exposure, 
especially acoustic trauma, and hearing loss."  Given the 
Veteran's reported history that tinnitus onset occurred 
during military service, "...it is the opinion of this 
examiner that the Veteran's tinnitus is at least as likely as 
not related to military service."  This opinion differed 
from the March 2006 examiner's opinion, which attributed the 
Veteran's tinnitus to his non-service-connected hearing loss.  
The June 2009 examiner reconciled the opinion by stating the 
opinion was based on the report that tinnitus onset began 
while in the military.  Accordingly, noise exposure is more 
likely the cause of the Veteran's tinnitus. 

The Board finds the June 2009 examiner's opinions to be the 
most persuasive for the following reasons.  The examiner 
conducted a thorough examination of the Veteran, considered 
the Veteran's contentions and reviewed the Veteran's claims 
folder, to include the March 2006 VA opinion and the January 
2009 private opinion.  The March 2006 VA examiner did not 
address nor seem to consider the Veteran's statement 
regarding the onset of tinnitus.  The January 2009 private 
physician, conversely, relied more heavily on the Veteran's 
statements without reconciling the fact that the Veteran's 
service treatment records showed no in-service progression of 
hearing loss.  In other words, the January 2009 private 
opinion is inconsistent with the objective medical evidence 
and, therefore, not probative evidence.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (medical opinions based on 
incomplete or inaccurate factual premises are not probative).

With regard to hearing loss, it is clear the Veteran entered 
military service with left ear hearing loss with decreased 
hearing acuity beginning at high frequencies.  The Veteran's 
hearing loss acuity was tested throughout his military 
service and there simply is not a showing of a progressed or 
worsened disability.  The most persuasive medical opinions 
indicate the Veteran's left ear hearing loss simply was not 
aggravated beyond the natural progression of the disability 
due to his military service.  Although there is one private 
opinion indicating a relationship between the Veteran's 
combat exposure and current hearing loss, the Board does not 
find the opinion persuasive in that Dr. Brubacker simply does 
not reconcile the fact that the Veteran's left ear hearing 
loss did not progress while in the military.  Indeed, the 
Veteran's audiological scores indicated in Dr. Brubacker's 
November 2008 examination were not significantly different 
than hearing acuity noted on separation in 1995, over ten 
years prior.  

In contrast, the June 2009 VA examiner considered Dr. 
Brubacker's opinion and specifically rejected it in light of 
the service treatment records which are completely devoid of 
any findings consistent with progressed or worsened hearing 
loss due to military service.  

With regard to the Veteran's right ear hearing loss, the 
Board finds significant that no medical professional has ever 
diagnosed the Veteran with right ear hearing loss.  Indeed, 
there is consistent evidence to the contrary. 

The Board has considered the Veteran's statements indicating 
the first onset of his hearing loss was noticed during his 
military service in Kuwait.  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is credible regardless of the lack of contemporaneous 
medical evidence.  

In this case, the Board notes the Veteran's hearing loss 
claim fails not because of a lack of continuity of 
symptomatology, but rather a lack of probative medical 
evidence that the Veteran's pre-existing hearing loss was 
aggravated or worsened beyond the natural progression of the 
disability due to his military service.  Although the Board 
does not doubt the Veteran did not notice hearing loss prior 
to service, the medical evidence unequivocally indicates he 
did in fact have mild high-frequency left ear hearing loss on 
entrance into the military and such hearing loss did not 
progress to any greater disability during his military 
service.  

The Veteran's left ear hearing loss claim fails based upon 
the lack of medical evidence indicating a nexus/causal 
connection between the Veteran's current disability and his 
military service.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).   The Veteran's right ear hearing loss 
claim fails because no medical professional has ever 
diagnosed the Veteran with right ear hearing loss.  Indeed, 
his hearing in the right ear has consistently been found to 
be within normal limits.  Service connection requires first 
and foremost existence of a current disability.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claim for bilateral 
sensorineural hearing loss. As such, the benefit-of-the-doubt 
rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to tinnitus, the Veteran contends that his 
tinnitus began in the military, but records are silent as to 
complaints, treatment or diagnoses of tinnitus.  Indeed, even 
during the Veteran's post-service Persian Gulf War 
examination, the Veteran mentioned complaints of hearing 
loss, but did not mention any complaints of tinnitus.

Medical professionals throughout time have differed with 
regard to the etiology of the Veteran's tinnitus, although it 
appears they agree tinnitus in general is correlated with 
noise trauma and hearing loss.  The March 2006 VA examiner 
correlated the Veteran's tinnitus with his non-service-
connected hearing loss, but at the same time noted the 
Veteran did not have hearing loss in his right ear.  In 
contrast, the June 2009 VA examiner opined the Veteran's 
tinnitus was most likely due to noise trauma incurred in the 
military taking into account the nature of the Veteran's 
service and the Veteran's contentions that the onset of 
tinnitus began while in the military.  Dr. Brubacker, in his 
January 2009 opinion also opined the Veteran's combat noise 
exposure played a significant role in his tinnitus 
development, but did not otherwise explain his rationale for 
the opinion.  

At the very least, the Board finds the evidence in relative 
equipoise with respect to the Veteran's tinnitus claim.  As 
such, the Veteran is entitled to the benefit of the doubt and 
the Board concludes service connection for tinnitus is 
warranted.
 

ORDER

 Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


